Case 6:19-bk-20480-SY   Doc 5 Filed 12/02/19 Entered 12/02/19 13:14:02      Desc
                        Main Document    Page 1 of 15




                                                       6:19-bk-20480-SY




                                                   1/8/2020
                                                   11:00 a.m.




                                                   2/25/2020
                                                     1:30 p.m.
                                                                          302
Case 6:19-bk-20480-SY   Doc 5 Filed 12/02/19 Entered 12/02/19 13:14:02   Desc
                        Main Document    Page 2 of 15
Case 6:19-bk-20480-SY   Doc 5 Filed 12/02/19 Entered 12/02/19 13:14:02   Desc
                        Main Document    Page 3 of 15
Case 6:19-bk-20480-SY   Doc 5 Filed 12/02/19 Entered 12/02/19 13:14:02   Desc
                        Main Document    Page 4 of 15
Case 6:19-bk-20480-SY   Doc 5 Filed 12/02/19 Entered 12/02/19 13:14:02   Desc
                        Main Document    Page 5 of 15
Case 6:19-bk-20480-SY   Doc 5 Filed 12/02/19 Entered 12/02/19 13:14:02   Desc
                        Main Document    Page 6 of 15
Case 6:19-bk-20480-SY   Doc 5 Filed 12/02/19 Entered 12/02/19 13:14:02   Desc
                        Main Document    Page 7 of 15
Case 6:19-bk-20480-SY   Doc 5 Filed 12/02/19 Entered 12/02/19 13:14:02   Desc
                        Main Document    Page 8 of 15
Case 6:19-bk-20480-SY   Doc 5 Filed 12/02/19 Entered 12/02/19 13:14:02   Desc
                        Main Document    Page 9 of 15
Case 6:19-bk-20480-SY   Doc 5 Filed 12/02/19 Entered 12/02/19 13:14:02   Desc
                        Main Document    Page 10 of 15
Case 6:19-bk-20480-SY   Doc 5 Filed 12/02/19 Entered 12/02/19 13:14:02   Desc
                        Main Document    Page 11 of 15
Case 6:19-bk-20480-SY   Doc 5 Filed 12/02/19 Entered 12/02/19 13:14:02   Desc
                        Main Document    Page 12 of 15
Case 6:19-bk-20480-SY   Doc 5 Filed 12/02/19 Entered 12/02/19 13:14:02   Desc
                        Main Document    Page 13 of 15
Case 6:19-bk-20480-SY   Doc 5 Filed 12/02/19 Entered 12/02/19 13:14:02   Desc
                        Main Document    Page 14 of 15
Case 6:19-bk-20480-SY   Doc 5 Filed 12/02/19 Entered 12/02/19 13:14:02   Desc
                        Main Document    Page 15 of 15
